Citation Nr: 0844415	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  04-10 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 due to VA medical 
treatment.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The appellant and her son-in-law.  




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The veteran had active service from February 1952 to November 
1953.  He died on August [redacted], 2001.  The appellant is his 
surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 RO rating decision.  

In November 2007, the Board remanded the case to the RO for 
additional evidentiary development.  

The appellant testified before the undersigned Veterans Law 
Judge in a hearing at the RO in November 2008.  

During the November 2008 Board hearing, the appellant 
submitted additional evidence, in the form of photographs of 
the veteran, that is duplicative of material currently of 
record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on her part is required on 
her part.  



REMAND

After a careful review of the record, the Board finds that 
the appellant's claim of entitlement to dependency and 
indemnity compensation (DIC) under 38 U.S.C.A. § 1151 must 
be remanded for additional development and adjudication.  

The evidence of record shows that the veteran died on August 
[redacted], 2001, at the age of 74. The immediate cause of the 
veteran's death, as shown on the death certificate was that 
of high-grade brain glioma.  

The appellant asserts that the veteran repeatedly presented 
at a VA hospital in 2001, but was denied treatment.  She 
feels VA failed to timely diagnose and treat the brain tumor 
that caused the veteran's death.  

The record includes VA medical center (VAMC) treatment notes 
from Cincinnati and Chillicothe, Ohio.  

In particular, a March 25, 2001 social work note from the 
Chillicothe VAMC documenting that the appellant was upset 
about the veteran's recent medical care.  She felt nothing 
was being done for the veteran.  She noted the veteran's 
symptoms as forgetfulness and weakness and objected to him 
being sent that day to a social worker rather than the 
emergency room.  

In addition, the appellant testified during her Board hearing 
that the veteran fell two times while hospitalized at the 
Chillicothe facility.  Other evidence of record, including 
photographs of the veteran's injuries and a June 2001 VAMC 
treatment note, documents the two falls.  

The VAMC treatment note shows that a computed tomography (CT) 
scan performed after the second fall revealed a mass in the 
right frontal lobe.   

The Board notes that Congress amended 38 U.S.C.A. § 1151, 
effective for claims filed on or after October 1, 1997, to 
preclude benefits in the absence of evidence of VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar fault on the part of VA in furnishing 
care, or an unforeseen event.  Pub. L. No. 104-204, § 422(a), 
110 Stat. 2926 (Sept. 26, 1996), codified at 38 U.S.C.A. 
§ 1151 (West 2002).  

Since the appellant filed her claim in September 2001, the 
amended version of 38 U.S.C.A. § 1151 is applicable to her 
claim.  See VAOPGCPREC 40-97 (§ 1151 claims filed after 
October 1, 1997, must be adjudicated under the statutory 
provisions in effect after that date).  

Under the amended version of 38 U.S.C.A. § 1151, the evidence 
must first show that the VA hospital care, medical or 
surgical treatment, or examination caused additional 
disability. 

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the medical treatment to his condition after 
such treatment. To establish causation, the evidence must 
show that the medical treatment resulted in the veteran's 
additional disability.  38 C.F.R. § 3.361(b), (c).  

If VA treatment resulted in additional disability, the 
evidence must also show that the proximate cause of the 
additional disability was (1) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the facility furnishing the care, 
treatment or examination or (2) an event not reasonably 
foreseeable. 38 U.S.C.A. § 1151 (West 2002).  38 C.F.R. § 
3.361(d)  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part, it must be shown that VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider; or VA furnished the medical treatment without 
the veteran's informed consent. 38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each case to be determined based on what a reasonable 
health care provider would have foreseen. 38 C.F.R. § 
3.361(d)(2).  

Most pertinent to the present claim, disability that is due 
to the continuance or natural progress of a disease is due to 
VA treatment if VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 
3.361(c)(2)(emphasis added).  

Given the nature of the recent hearing testimony, the RO 
should undertake to obtain all VA medical records referable 
to treatment received by the veteran prior to his demise in 
August 2001.  This should include any nursing notes  and 
other records dealing the veteran's inpatient care with VA.  

Then, the RO should afford the appellant with another 
opportunity to present information and/or evidence to support 
or amplify to her present assertions.  

The RO's notice letter to the appellant should explain that 
she has a full one-year period to respond.  The RO should 
also request that the appellant furnish all evidence in her 
possession, and ensure that its letter meets the notice 
requirements of Dingess/Hartman, 19 Vet App 473 (2006), as 
regards the five elements of a claim for DIC compensation 
under 38 U.S.C.A. § 1151  

After providing the appropriate notice(s), the RO should 
attempt to obtain any additional evidence for which the 
appellant provides sufficient information, and, if needed, 
authorization to obtain that evidence, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Accordingly, the case is REMANDED to the RO for the following 
action:


(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1. The RO should take appropriate steps 
to send the appellant and her 
representative a letter requesting that 
the appellant provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertaining to the 
remanded claim. The RO should also invite 
the appellant to submit all pertinent 
evidence in her possession, and explain 
the type of evidence that is her ultimate 
responsibility to submit.  

The RO should ensure that its notice to 
the appellant  meets the requirements of 
Dingess/Hartman, cited above, with 
respect to the five elements of a claim 
of entitlement to DIC compensation under 
38 U.S.C.A. § 1151, as appropriate.  The 
RO's letter should clearly explain to the 
appellant that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the appellant responds, the RO 
should assist her  in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2008).  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  Then, the RO should obtain any and 
all clinical records dealing with 
treatment received by the veteran at VA 
facilities for the years prior to his 
demise in August 2001.  This should 
include items such as nursing notes and 
other working records dealing with his 
inpatient care.  

4.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim of 
entitlement to DIC compensation under 38 
U.S.C.A. § 1151 in light of all pertinent 
evidence and legal authority and 
addressing all relevant theories of 
entitlement.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the appellant and her 
representative, if any, an appropriate 
Statement of the Case (SSOC) that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the remanded matter, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

